Citation Nr: 9901852	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and I. P. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
July 1967 and from July 1969 to April 1971.  He died on May 
[redacted], 1996.  

This appeal arises from an August 1996 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for the cause of the veterans death.


REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1998).

The record reveals the veteran died of acute coronary 
insufficiency in May 1996, at the age of 50.  At the time of 
the veterans death, service connection was in effect for 
PTSD, rated as 70 percent disabling; residuals of a gunshot 
wound to the left arm and multiple shell fragment wounds to 
the left shoulder, rated as 30 percent disabling; residuals 
of a gunshot wound to the left elbow and forearm, with 
partial paralysis of the ulnar and median cutaneous nerves, 
rated as 30 percent disabling; a gunshot wound of the right 
hand with a fracture of the second metacarpal, rated as 
noncompensable; and bilateral high frequency hearing loss, 
rated as noncompensable.  

In her initial application for dependency and indemnity 
compensation, the appellant indicated that an autopsy had 
been performed upon the veteran.  The death certificate 
suggests that an autopsy was not performed.  It does not 
appear that autopsy records, if existent, have been 
associated with the claims folder. 

The veterans death certificate shows that he died at 
Community Hospital.  Records from that facility have not been 
associated with the claims folder.  

In an August 1996 letter, a VA staff psychiatrist reported 
that the veteran had been hospitalized on five different 
occasions for his PTSD in the three years that he had been 
treating him prior to his death.  It also does not appear 
that these records have been associated with the claims 
folder.  

In his letter, the VA staff psychiatrist indicated that the 
veteran had had the most severe case of PTSD that he had ever 
seen and that he suffered significant anxiety and tension as 
a result of this.  He noted that this was likely a 
significant factor leading to his heart condition and 
subsequent death in May 1996.  

In a September 1996 letter, R. G., M.S., indicated that the 
veterans acute stress reaction could have affected him 
physically as well as mentally and that research indicated a 
high incidence of heart attacks in combat veterans.  She 
reported that she believed that the intensity and chronicity 
of the veterans PTSD symptoms had an effect on him in such a 
manner as to affect his heart due to the great amount of 
stress that he had to deal with on a daily basis as a result 
of his trauma in Vietnam.  She indicated that the veterans 
death should be considered to be service-connected as it 
resulted from long-term symptoms of Vietnam combat stress-
related PTSD.  

In further support of her claim, the appellant also submitted 
a letter from R. P., M.D., a cardiology specialist.  In his 
report, Dr. P. indicated that stress, including emotional 
stress, had a significant bearing on coronary artery disease.  
He further noted that emotional stress could lead to 
instability of the coronary plaque and that acute disruptions 
of plaque, because of stressors, lead to acute myocardial 
infarctions and subsequent acute coronary insufficiency 
syndromes.  

He indicated that one must ask the question whether a 
gentleman with the veterans apparently severe PTSD with 
accompanied symptoms of nightmares, flashbacks, intrusive 
imagery, anger, rage, extreme anxiety, and the inability to 
tolerate the mildest of environmental stimuli could lead to 
acute coronary insufficiency and acute coronary syndromes, 
and noted the response would be unequivocally yes.  He 
indicated that one could therefore make a very strong 
argument that the veterans PTSD was related to his period of 
service.  He also reported that PTSD would be an incredible 
emotional and physical stressor and could undoubtedly cause 
an acute coronary event and an acute coronary insufficiency 
syndrome.  He indicated that his opinion was based upon sound 
logic and his in-depth knowledge of coronary artery disease 
and acute coronary insufficiency syndromes.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should ascertain from the 
appellant whether an autopsy was 
performed upon the veteran, and the 
locations of any treatment the veteran 
received in the years prior to his death.  
If an autopsy was performed, or there are 
additional reported treatment records not 
part of the claims folder, the RO should, 
after obtaining written authorization 
from the appellant, obtain and associate 
with the claims folder copies of those 
reported records.  The RO should take all 
necessary steps to obtain relevant 
records from the Community Hospital in 
Roanoke, Virginia.

2.  The RO should obtain copies of all VA 
hospitalization and outpatient treatment 
records of the veteran from the Salem VA 
Medical Center from 1992 until the date 
of the veterans death.  Specific 
emphasis should be placed upon obtaining 
any hospitalization records for 
psychiatric disorders during this time 
period.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
If it has not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veterans death.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
